No. 15-1223T
                                              (Filed December 30, 2015)                      DEC 3 0 2015
                                                                                           U.S. COURT OF
                                                                                          FEDERAL CLAIMS
*************************************
ROBERT E. ROBINSON,                                       *          Pro Se Prisoner; Three-Strikes Rule;
                                                          *          28 U.S.C. § 1915(g)
                              Plaintiff,                  *
                                                          *
V.                                                        *
                                                          *
THE UNITED STATES,                                        *
                                                          *
                              Defendant.                  *
*************************************


                                                         ORDER
       On October 19, 2015, plaintiff, currently incarcerated in federal prison in Texarkana,
Texas, filed a complaint in this court. On November 2, 2015, plaintiff filed a motion for leave to
proceed in forma pauperis.

        When the court receives a complaint from a prisoner, it is obligated to screen the
complaint and then, if the complaint is frivolous, malicious, or fails to state a claim upon which
relief may be granted, dismiss the suit. See 28 U.S.C. § l 915A (2015). If a prisoner has filed
three or more suits or appeals that were dismissed as frivolous, malicious, or failing to state a
claim upon which relief may be granted, he is barred from initiating further suits or appeals
without first paying the filing fee, unless he is "under imminent danger of serious physical
injury." Id.§ 1915(g). 1 This is often referred to as the "three-strikes rule." See, e.g., Inre R.
Wayne Johnson, 579 Fed. Appx. 993, 994 (Fed. Cir. 2014) (unpublished decision) (per curium);
Higgins v. Carpenter, 258 F.3d 797, 798 (8th Cir. 2001). Accord Hardin v. United States, 123
Fed. Cl. 667, 672 (Fed. Cl. 2015); Warren v. United States, 106 Fed. Cl. 507, 508 (Fed. Cl.
2012).


1
    Specifically, the "three-strikes rule" provides the following:

                     In no event shall a prisoner bring a civil action or appeal a judgment in a civil
                     action or proceeding under this section if the prisoner has, on 3 or more prior
                     occasions, while incarcerated or detained in any facility, brought an action or
                     appeal in a court of the United States that was dismissed on the grounds that it is
                     frivolous, malicious, or fails to state a claim upon which relief may be granted,
                     unless the prisoner is under imminent danger of serious physical injury.

28   u.s.c. § 1915(g).
       The court's review of the suits previously filed by plaintiff in federal court reveals that
seven of those suits were dismissed for failure to state a claim upon which relief could be
granted. They are as follows: I) Robinson v. LeBlanc, No. 07-CIV-243, 2007 WL 3256252
(E.D. Tex. 2007); 2) Robinson v. Brown, No. 07-CIV-460, 2007 WL 3357563 (E.D. Tex. 2007);
3) Robinson v. Smith, No. 07-CIV-163, 2007 WL 2688463 (E.D. Tex. 2007); 4) Robinson v.
Lacey, No. 07-CIV-369, 2007 WL 2726901 (E.D. Tex. 2007); 5) Robinson v. Ellis, No. 07-CIV-
258, 2007 WL 2688459 (E.D. Tex. 2007); 6) Robinson v. Harrison, No. 07-CIV-358, 2007 WL
2688455 (E.D. Tex. 2007); and 7) Robinson v. Harrell, No. 07-CIV-380, 2007 WL 3284459
(E.D. Tex. 2007).

        Since plaintiff has accumulated more than three strikes under section l 915A and since he
has not alleged that he is "under imminent danger of serious physical injury," under section
l 915(g), he may not proceed in this case without first paying the court's filing fee. Accordingly,
if plaintiff wishes to pursue his claims in this court, he must pay the court's filing fee by
Monday, February 1, 2016. If plaintiff has not done so by that date, the clerk shall, without
further order of the court, dismiss his complaint without prejudice for failure to pay the filing fee.

       IT IS SO ORDERED.




                                                  2